Title: To George Washington from Goose Van Schaick, 20 September 1782
From: Van Schaick, Goose
To: Washington, George


                  
                     sir
                     Albany septr 20th 1782
                  
                  Being out of Town when your Excellency’s Letter arrived, I had not the Honor to receive it untill yesterday, I have many thanks to render you for the indulgence I have experienced, and since your Excellency does not deem — yourself at liberty to extend it farther, persuaded that no Man of Honor will entertain any unfavourable impression, considering how distressing and delicate my situation is, I shall immediately repair to my Regiment, in the hopes that Congress will decide on my well grounded pretensions to the promotion I have solicited, and afford me that justice which I conceive my services and Rank in the army entitle me to.  I Have the Honor to be your Excellency’s most Obedient Humble servt
                  
                     G.V. Schaick
                  
               